Citation Nr: 1020406	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling from the period of January 30, 2007 to September 
27, 2007.

2.  Entitlement to an initial increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, beginning 
September 28, 2007.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
PTSD and assigned a 50 percent rating effective January 30, 
2007.

The Board notes that during the pendency of this appeal, the 
RO granted an initial increase, assigning a 70 percent rating 
for PTSD effective September 28, 2007.  Since a rating in 
excess of 70 percent is possible for PTSD, the matter remains 
on appeal and is before the Board in accordance with AB v. 
Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

In October 2007, the Veteran appointed AMVETS as his 
representative.  AMVETS was given the opportunity to submit a 
Form 646 prior to the certification of this appeal to the 
Board.  However, AMVETS did not submit a 646 and wrote a 
response dated in September 2008 that they were withdrawing 
their representation.  The Veteran was notified of this 
withdrawal in April 2010 and did not elect to appoint new 
representation.  

The Veteran submitted a letter received by the Board in July 
2008, stating that his other service-connected disabilities 
were not mentioned in the statement of the case.  The Veteran 
only appealed his rating for PTSD and therefore this is the 
only issue currently before the Board.  This matter is 
referred to the RO for the appropriate action, to include 
clarification of whether the Veteran intended to file 
increased rating claims for his other service-connected 
disabilities.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In an October 2009 letter, the Veteran 
indicated that he no longer wished to have a hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).




FINDINGS OF FACT

1.  For the period of January 30, 2007 to September 27, 2007, 
the service-connected PTSD is manifested by nightmares, 
anxiety, depression, impaired impulse control, anger, slight 
memory deficiencies and difficulty with complex commands.  
There is no evidence of obsessional rituals, spatial 
disorientation, neglect of personal appearance and hygiene, 
delusions, hallucinations, or inability to establish and 
maintain effective relationships. 

2.  Beginning September 28, 2007, the service-connected PTSD 
is manifested by social isolation, anger, anxiety and 
suicidal ideation without plan or intent.  There is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss, disorientation 
to time or place or total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent, for PTSD for the period of January 30, 2007 to 
September 27, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD beginning September 28, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that his PTSD warrants an initial evaluation 
in excess of 50 percent from January 30, 2007 to September 
27, 2007 and in excess of 70 percent beginning September 28, 
2007.  After carefully reviewing the evidence of record, the 
competent and credible evidence shows that the Veteran's PTSD 
does not warrant initial increased ratings.  

The Veteran has been married four times and divorced three 
times.  He currently lives with his wife of 13 years and 
their four children.  The record also reveals that the 
Veteran is working two jobs.  

The Board notes that the Veteran submitted Police Department 
records showing that he was brought up on charges of assault 
with a deadly weapon.  He was placed on probation for his 
conduct.  The records are dated in 2006, prior to the date 
service connection was awarded.  



Period from January 30, 2007 to September 27, 2007

The Veteran was in VA group therapy from February to April 
2007.  He said that he used to have thoughts of suicide, but 
currently did not think about it and had never attempted 
suicide.  Treatment records reveal that the Veteran 
complained of nightmares, intrusive thoughts, hypervigilance, 
flashbacks, irritability, emotional numbing, insomnia, 
difficulty relating to others, depression, poor concentration 
and lack of appetite.  The Veteran was afforded a GAF score 
of 60.  

The Veteran received a VA  psychiatric evaluation in August 
2007.  He reported being easily angered and inpatient.  He 
stated that a previous marriage ended in divorce because his 
wife feared she would be hurt during his nightmares.  He 
reported that he likes to be by himself because he angers 
easily.  The examiner noted that the Veteran had normal 
appearance and hygiene.  His mood and affect were abnormal 
and he was anxious and depressed.  The examiner noted the 
Veteran had impaired impulse control and outbursts of anger.  
He did not exhibit delusions or hallucinations.  His judgment 
and abstract thinking were intact.  The examiner also noted 
that the Veteran's memory was mildly abnormal as he had 
difficulty with retention of highly learned materials and 
remembering to complete tasks.  He also displayed some 
difficulty with complex commands.  The Veteran had no 
suicidal or homicidal ideations and was afforded a GAF score 
of 55-60.  

After a careful review of the record, the Board determines 
that from January 30, 2007 to September 27, 2007, the 
Veteran's PTSD symptoms are appropriately rated at 50 
percent.  During this period, the Veteran has shown that he 
avoids social situations, is typically anxious, depressed, 
has intrusive thoughts, nightmares, has difficulty sleeping 
and is hypervigilant.  The examiner also noted difficulty 
with retention of highly learned materials and remembering to 
complete tasks.  His GAF scores of 55 and 60 reflects some 
moderate symptoms, but represents that he is overall 
relatively capable of dealing with day-to-day tasks.  He 
exhibited no delusions or hallucinations, impaired judgment, 
illogical or obscure thoughts and he did not have continuous 
panic or depression that interfered with his ability to 
function independently.  

The Veteran is not entitled to a rating of 70 percent, as he 
has not shown circumstantial speech, difficulty in 
understanding complex commands, impairment of short-term 
memory or impaired abstract thinking.  In addition, he has 
consistently appeared appropriately groomed and attired.  The 
Board is aware that the symptoms listed under the 70 percent 
ratings are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation 
for the period of January 30, 2007 to September 27, 2007.  
While the Veteran may have demonstrated some of the symptoms 
listed in the criteria for a 70 percent rating, the Board 
notes these symptoms are not of the severity or frequency to 
warrant a rating higher than 50 percent.  The Veteran was 
working two jobs during this period and was married and 
living with his wife and four children.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the Veteran's PTSD is appropriately 
rated at 50 percent under Diagnostic Code 9411.
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Beginning September 28, 2007

VA outpatient treatment records show that in November 2007, 
the Veteran expressed that he was frustrated at work and 
wanted to quit his job because he was becoming angry with a 
co-worker.  He reported social isolation and having few 
friends.  In September 2007 and April 2008, the Veteran 
reported having suicidal ideation without any plan or intent.  
The Veteran was afforded GAF scores of 45 and 50 for 2007.  
The Veteran attends individual therapy bi-weekly as a result 
of his suicidal ideations.  He also reported stress due to 
daily activities, such as dealing with car insurance.  

As of November 2009, the Veteran was still working two jobs 
and reported stress related to his jobs.  He was also still 
married and living with his wife and their four children.  

The Veteran is not entitled to a rating of 100 percent, as he 
has not shown total occupational and social impairment.  The 
Veteran has shown that he gets nervous in social situations; 
however he has been married to his wife for 13 years and 
still maintains a functioning relationship with her and their 
children.  The Veteran has also reported suicidal ideations; 
however, he has not been to shown to be a persistent danger 
to himself.  Additionally, the Veteran does not exhibit gross 
impairment in thought processes and communications; there is 
no persistent danger of him hurting himself or others and he 
has not shown disorientation as to time and place.  The 
Veteran has also not exhibited grossly inappropriate 
behavior.  Furthermore, the records have shown that he is 
able to maintain his personal hygiene and has appeared 
appropriately groomed and attired.  

Although the Board has considered the benefit of the doubt 
doctrine, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 70 percent for PTSD from September 28, 2007.  
Accordingly, the appeal is denied.

The Veteran's PTSD reflects no exceptional or unusual 
symptoms as to warrant the assignment of a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  
Difficulty with employment is already reflected in the 
Veteran's 50 and 70 percent ratings.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227. 

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

Compliant notice regarding the Veteran's claim for service 
connection was sent in March 2007.  The Veteran's PTSD claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, 
no further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran a VA examination.  
The VA examiner had the opportunity to review the Veteran's 
case file, examine him and provided thorough details as to 
the Veteran's symptomatology.  The examination has been found 
to be adequate for rating purposes.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  Therefore, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claims at this time.
 

ORDER

Entitlement to an initial increased evaluation for PTSD, 
evaluated as 50 percent disabling from the period of January 
30, 2007 to September 27, 2007, is denied.

Entitlement to an initial increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, beginning 
September 28, 2007 is denied.




____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


